I think the verdict of $3,552.75 which plaintiff secured for the burns and other injuries he sustained in defendant's place of business, a place for the manufacture of *Page 139 
paper boxes, should be upheld. I would affirm the judgment of the court below.
Appellant's employee was clearly negligent. As he, in order to sign a delivery receipt, in the course of his employment, approached the appellee, who was filling appellant's tank with gasoline, he, when ten feet from appellee, struck a match to light his cigarette and thereby ignited the gasoline fumes, causing appellee to be burned. I think the principle laid down in Comment (d) to sec. 235 of the Restatement of Agency, supports the position taken by the court below. It reads as follows: "d. Negligent Custody. Although an act is not done for the purposes of the master and hence is not within the scope of the employment, if it is accompanied by authorized conduct, its performance may cause the servant to be negligent in the manner of doing that which is within the scope of the employment. The chief instances occur where the servant is the custodian of land or chattels which he is controlling on account of the master." Then follow two factual situations. In the first, the employer is said to be liable where his servant while delivering gasoline negligently lights a pipe and drops the blazing match in a pool of gasoline on the ground. In the second, liability is denied where the employee, a chauffeur, negligently flicks his lighted cigarette out of the car window into a passing load of hay. The distinction between the two supposititious cases apparently is this: in the first, dropping a lighted match into a pool of gasoline on the ground was a negligent manner of performing the employee's duty of delivering gasoline, whereas the chauffeur's throwing a burning cigarette from the car window, though negligent, had nothing to do with the manner in which he drove his master's automobile and did not amount to a negligent manner of driving.
A leading English case is Williams v. Jones, 3 Hurlst.  C. 256, 159 Eng. Reprint 528. There defendant's employee, a carpenter, was making a signboard in plaintiff's *Page 140 
shed; he attempted to light his pipe from a burning shaving and dropped the shaving on the floor, with the result that the shed caught fire and was destroyed. In an action against the carpenter's employer, the Court of Exchequer denied recovery. The case went to the Court of Appeal, where the judgment was affirmed by a divided court: 3 Hurlst.  C. 602, 159 Eng. Reprint 668. That case was distinguished in Jefferson et al. v.Derbyshire Farmers, Ltd. (1921), 2 K. B. 281, in which the Court of Appeal held the master liable for his servant's negligence in striking a match to light a cigarette, while drawing motor spirit from a drum into a tin, and carelessly throwing the lighted match on the floor, upon which oil and gasoline had collected. The ground upon which the Justices based their decision is set forth by BANKES, L. J., at page 286, as follows: "In the present case the negligent act of the boy was in itself a negligent performance of the work he was employed to do. In Williams v. Jones, the negligent act of the carpenter was unconnected with the work he was employed to do. The judges in that case did not differ on any question of law, but as to the proper inference to be drawn from the fact that the man lit his pipe while working at a signboard." WARRINGTON, L. J., said, at page 288: "Pouring motor spirit from drums into tins is an operation involving danger from fire unless precautions are taken. There is no doubt or question that the fire was caused by the negligent act of Booth. It would havebeen a negligent act to smoke at all in the immediateneighborhood of the spirit [italics supplied]. Still more was it a negligent act to light a match while the spirit was flowing from the drum. HORRIDGE, J., decided in favor of the defendants on this point on the ground that what the boy did in lighting and throwing away the match was not in the scope of his employment. In one sense it was not; he was not employed to light the match and throw it away; but that is not the way in which to approach the question. It was in the scope of his employment *Page 141 
to fill the tin with motor spirit from the drum. That work required special precautions. The act which caused the damage was an act done while he was engaged in this dangerous operation, and it was an improper act in the circumstances. That is to say, the boy was doing the work of his employers in an improper way and without taking reasonable precautions; and in that case the employers are liable. Williams v. Jones, is distinguishable, because the making of a signboard is not in itself a dangerous operation demanding the exercise of any precautions. The act of the carpenter in lighting his pipe had no connection with the work he was engaged to perform. That act was no breach of any duty to exercise due care and caution in the work on which he was engaged, because the work on which he was engaged was not dangerous. But the work on which Booth in the present case was engaged was dangerous, and that makes all the difference."
For a general statement of the English law on the question at hand, see 22 Halsbury's Laws of England (2d ed.), "Master and Servant," sec. 405.
In Adams et al. v. Southern Bell Telephone  Telegraph Co., 295 Fed. 586 (Fourth Circuit Court of Appeals), a telephone lineman was sent by mistake to plaintiffs' home in the country to repair their telephone line. Finding no one at home, the lineman stood a few moments on the porch of the house and knocked out the ashes from his pipe on some dead leaves below, whence flames sprang up, destroying the house. The court held that the trial judge did not err in failing to charge the jury that the lineman was acting in the scope of his employment at the time when the alleged act of negligence was committed, since even if he was then in the service of defendant and on duty for it, this in itself would not suffice to impose liability. In discussing Jefferson et al. v. DerbyshireFarmers, Ltd., supra, the court said, at pages 589-590: "The decision was based upon the ground that the task the servant was set to do was inherently *Page 142 
dangerous. One who wished it done was bound to see that itsobvious perils were guarded against, and therefore the takingof the necessary precautions was within the scope of the taskcommitted to whoever was told to do it [italics supplied]. There is nothing inherently dangerous in smoking pipes on country porches. It is a use to which many, if not most, of them are habitually put. To empty the pipes over the porch rail to the ground is common enough, and not ordinarily dangerous, although under some circumstances it may be. In this case the peril, whatever it was, was not in any wise connected with the work Heeney was sent to do, viz., to find out whether plaintiffs' telephone was out of order, and, if it was, to repair it."
In Maloney Tank Mfg. Co. v. Mid-Continent Petroleum Corp. etal., 49 F.2d 146, defendant's employee, while engaged in dismantling plaintiff's oil tanks lighted a cigarette and dropped the burning match upon the oil-soaked ground, with a resulting conflagration. In allowing recovery, the court said: "There is a conflict of authority upon the point, but on principle the rule does not seem to be elusive. Workmen are not employed to smoke, any more than chauffeurs are employed to drive their cars on sidewalks. Smoking is a pastime of the employee, but one which employers know is a common habit of workmen. Under ordinary circumstances, it is not an act accompanied with danger to others. We have no quarrel with cases that decline to hold a master where a servant has stepped aside from his employment and has lighted a cigarette in surroundings where it could not reasonably be anticipated that damage would follow that act: Adams v. Southern Bell Telephone Telegraph Co. (C.C.A. 4), 295 F. 586, 589; Morier v. St.Paul, M.  M. By. Co., 31 Minn. 351, 17 N.W. 952, 47 Am. Rep. 793; Ireton v. Railway Co., 96 Kan. 480, 152 P. 625, L.R.A. 1917F, 1120. But the law is otherwise where the master sends out servants to do work, the nature of which is such that the master knows that damage *Page 143 
is apt to occur if the servant smokes or strikes a match. In such a case the duty devolves upon the master to see to it that his servants exercise due care under the existing circumstances: Jefferson v. Derbyshire Farmers, Ltd. (1921), 2 K. B. 281; Palmer v. Keene Forestry Assn., 80 N.H. 68,112 A. 798, and note 13 A.L.R. 997. There are cases which do not recognize the master's liability, even where the smoking is done in dangerous surroundings: Eaton v. Lancaster, 79 Me. 477,10 A. 449; Williams v. Jones, 3 H.  C. 256, 159 Eng. Reprint 528; Heard v. Flannagan, 10 Vict. L. R. Law 1; Yore v. PacificGas  Elec. Co., 99 Cal. App. 81, 277 P. 878. . . . The work these employees set out to do was inherently dangerous. The tank company knew that the outlet pipes on these oil tanks, some of which it had manufactured a few months before, were above the floor of the tank; it knew there would be a residuum of sediment in the tanks which must be removed and which was highly inflammable. The ground was oil-soaked, as it naturally would be. The appellant, like all employers, knows that workmen are apt to smoke unless restrained. . . . It is our conclusion that where a master undertakes work in inflammable surroundings, he is responsible if his workmen are careless in the use of fire."
The instant case presents an admittedly close question and one which is open in this jurisdiction. It appears to me that sound public policy requires that when servants are employed to do work amid surroundings where lighted matches may result in explosions with consequent injury to other persons near by, the master should be held to the duty of seeing to it that the servants exercise due care. For example, to smoke, or light matches in or near a powder house is to invite disaster. Such being the fact, it is not unreasonable to require that those responsible for the existence and maintenance of a powder house take the utmost precautions that those employed in and about such a house do not *Page 144 
smoke or light matches there. The vapors of gasoline when mixed with air become inflammable. Persons who drive their cars to gasoline stations to be filled are entitled to the law's assurance that those who operate such stations are charged with the care that the employees in and about such stations do not smoke or light matches. To hold an employer responsible for the carelessness of an employee entrusted with responsibility near gas fumes, makes for the employment of careful and well-instructed servants and is therefore a protection to the public. To say to an employer, the law will not hold you responsible for the carelessness of an employee in lighting matches in and about a gas station, is to invite an employer to become careless in the selection of his employees, indifferent in instructing them, and slipshod in his supervision of them. When an employer knows that he will be held responsible for the negligent acts of his employees while on duty, he will have a constant care to reduce such negligent acts to a minimum.
In the instant case, plaintiff was where the performance of his duty required him to be. The employee, Weidner, was grossly careless in lighting a match within ten feet of the place where gasoline in large quantities was being poured into a pipe and where jets of gasoline were "shooting into the air." That Weidner lighted a match as he did reveals not only his own carelessness but also the fact that the degree of discipline and training maintained at this gas station was inadequate. If, for example, it appeared that the destruction of the airship "Hindenburg" had been caused by a member of the crew striking a match as inflammable hydrogen was pouring out of the gas bags, the carelessness of that crew member and the lack oftraining and of discipline which that careless act evidenced,would equally merit censure. In coal mines where explosive gases exist, employees are inspected and searched upon entering the mine, for matches, and if such are found in their possession, the match-carrying employee is discharged. *Page 145 
This extreme care and precaution is not considered excessive to insure the safety of those in and about such mines. Obvious perils must be guarded against by employers. Fire and gas fumes form a dangerous combination. Just as well-regulated railroad companies, in the interest of the public, apply extreme disciplinary measures to prevent employees from using alcoholic beverages, so well-regulated gasoline station operators and paper box factory owners apply effective measures to prevent employees from smoking or using matches while at work. An employer's duty in this respect is not discharged merely by posting signs stating that "smoking is prohibited";necessary steps must be taken to make such an order effective.
I think the case of Vadyak v. Lehigh  New England R. R. Co.,318 Pa. 580, 179 A. 435, cited in the majority opinion, is distinguishable from the case at bar. In that case the employee was guilty of a wicked, wanton act, to wit, discharging steam upon a boy, an act which was unforeseeable by the employer and against which it was therefore under no duty to guard against by disciplinary measures. The employer was no more responsible for the engineer's act than it would have been if the engineer had shot the boy. On the other hand, the case at bar was one in which the employer had every reason to take all possible precautionary steps, within reason, to prevent employees from smoking. His place of business was a paper box factory where presumably there was much combustible material and where a large gasoline tank was frequently filled. Knowing the propensity of a large and apparently constantly increasing proportion of human beings to smoke cigarettes, the instant employer was under the duty of foreseeing the possibility of such an accident as did take place and of preventing it as far as it was humanly possible to do so. Most of us have seen places where smoking is liable to cause serious accidents or disasters and we have observed the effective precautions taken by employers in *Page 146 
such places to prevent smoking. Smoking can be stopped if employers want to stop it badly enough. Countless proof of that statement can be found in everyday experiences. Smoking is
stopped in well regulated establishments where it is obviousthat smoking is likely to lead to disastrous consequences.
I do not think that placing on employers the responsibility of absolutely preventing smoking in such establishments is an unreasonable burden. The safety of the public is the prime consideration of the state. For example, railroad companies and coal mining companies and factory owners have been required by law to adopt at great expense to themselves every approved device reasonably adapted to the protection of human life and human health. To hold that the mere posting of signs, "No Smoking," in establishments where the disastrous results of smoking are as foreseeable as they were in the instant case, is to invite the laxity of discipline and supervision which evidently prevailed in defendant's place of business and which led directly to plaintiff's injuries. The duty of using diligence to avoid causing injury to others is breached by any legally harmful act or omission which might have been foreseen
and whose evil consequences might have been avoided by taking proper precautionary measures.
The case of Allen v. Posternock, 107 Pa. Super. 332, is well cited as an authority by the appellee here. There the Superior Court said: "Notwithstanding the instructions alleged to have been given by defendant to her employee, Gibson [not to smoke], it was her duty to see that the same were carried out
[italics supplied]." The Superior Court thus clearly recognized the principle that an employer does not discharge his full duty in instructing employees not to smoke on premises where smoking is reasonably likely to lead to harmful consequences but that the duty is discharged only when the employer sees toit that the instructions are obeyed. Proper supervision anddiscipline will secure obedience. *Page 147 
The social value of a rule which holds an employer responsible in a case like the one now before us is obvious and incontestable. Mr. Justice CARDOZO has aptly said in "The Nature of the Judicial Process": (p. 73) "Today in every department of the law the social value of a rule has become a test of growing power and importance." (p. 67) "When judges are called upon to say how far existing rules are to be extended or restricted, they must let the welfare of society fix the path, its direction and its distance."
Since an affirmation of the judgment of the court below does not require a departure from any established principle or a reversal of any of our former decisions and as, according to my view, the social concept underlying that judgment makes for the welfare of society, I would affirm it.